DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-12 are currently pending. Claims 11 and 12 have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Junichiro ‘409 (JP Pub No. 2007/248409 – previously cited) in view of Euliano et al. ‘538 (US Pub No. 2014/0200538 – previously cited) further in view of O’Neil et al. ‘775 (US Pub No. 2003/0109775 – previously cited).
Regarding claim 1, Junichiro ‘409 teaches a moisture sensitive sheet (Figs. 1a, 1b humidity sensor 1 and [0018]) comprising: a stretchable circuit board having stretchability (Figs. 1a, 1b support substrate 10 and [0018], [0021]; The support substrate 10 could be made of polyester, which is stretchable/flexible. See “Polyester Film Substrates for the Flexible Electronics Industry – An Overview 
Junichiro ‘409 teaches all of the elements of the current invention as mentioned above except for the stretchable electrode configured to measure one of impedance, current, or voltage.
As previously mentioned, Junichiro ‘409 teaches measuring a resistant value of the humidity-sensitive film to detect humidity (Abstract). However, Euliano et al. ‘538 teaches that current, voltage, or resistance may be measured to gauge the amount of wetness in the vicinity of a sensor ([0061], [0065], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the voltage or current of Euliano et al. ‘538 for the resistant value of Junichiro ‘409 as simple substitution of one known element for another would obtain predictable results.

	O’Neil et al. ‘775 teaches a stack of adhesive layers that has an opening in the middle where a sensor is disposed (Figs. 1-3 adhesive layers 8, 9, 10 detector 7 and [0021]-[0022]). The top most exposed adhesive layer is attached to a patient’s skin. Thus, when the sensor is removed to perform a site check of the tissue location, one of the adhesive layers may also be removed and discarded, exposing a fresh adhesive surface below for re-attachment to a patient’s skin. The independent pieces of the adhesive layers can be serially used to extend the useful life of the product ([0009]). The layers of adhesive layers can be removed until the last adhesive layer, which is attached to mask layer 3, which is adhesively connected with all the parts below it (Figs. 1-3 and [0022]), is used to attach to the patient’s skin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive layer of O’Neil et al. ‘775 for the Band-Aid of Junichiro ‘409 as the adhesive layer of O’Neil et al. ‘775 would aid in attaching the sensor to the skin of a user, which would be simple substitution of one known element for another to obtain predictable results.
Regarding claim 4, Junichiro ‘409 teaches wherein the stretchable circuit board includes a moisture impermeable film ([0021]; The rubber sheet is moisture impermeable.).
Regarding claim 5, Junichiro ‘409 in view of Euliano et al. ’538 further in view of O’Neil et al. ‘775 teaches wherein the adhesive layer is formed at a surface on a back of the main surface provided with the moisture absorbing film such that the surface on the back of the main surface corresponding to a first region of the back of the main surface includes a first exposed portion, the moisture absorbing film being formed in the first region. As previously mentioned in the rejection of claim 1, the adhesive layer of O’Neil et al. ‘775 substituted the Band-Aid of Junichiro ‘409. When putting the adhesive layer of O’Neil et al. ‘775 on the support substrate 10 (which comprises adhesive 11) of Junichiro ‘409, the hole of the adhesive layer of O’Neil et al. ‘775 includes a first region, where the moisture sensitive film 13 of Junichiro ‘408 is formed.
	Regarding claim 6, Junichiro ‘409 teaches wherein the stretchable electrode includes multiple electrode portions (Fig.s 1a, 1b electrodes 12b and Abstract; The “teeth” of the “comb-like electrode 12b” are the multiple electrode portions.). Junichiro ‘409 in view of Euliano et al. ’538 further in view of O’Neil et al. ‘775 teaches the adhesive layer is formed such that the surface of the back of the main surface corresponding to a second region of the back of the main surface between the multiple electrode portions includes a second exposed portion. As previously mentioned in the rejection of claim 1, the adhesive layer of O’Neil et al. ‘775 substituted the Band-Aid of Junichiro ‘409. When putting the adhesive layer of O’Neil et al. ‘775 on the support substrate 10 (which comprises adhesive 11) of Junichiro ‘409, the hole of the adhesive layer of O’Neil et al. ‘775 includes a second region, where the multiple electrode portions of Junichiro ‘408 is exposed.
Regarding claim 7, Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775 teaches all of the elements of the current invention as mentioned above except for wherein the stretchable circuit board includes a moisture permeable film exhibiting moisture permeability.
Euliano et al. ‘538 teaches a substrate 20 that is of a semi-permeable material designed to intercept small quantities of liquid from getting to sensor 10b (Figs. 4, 5 and [0121]).

Regarding claim 8, Junichiro ‘409 teaches a stretchable protection film covering the moisture absorbing film and having stretchability ([0033]).
Regarding claim 11, Junichiro ‘409 teaches wherein the stretchable circuit board is formed of a single layer including a single sheet-shaped member (Figs. 1a, 1b support substrate 10).
Regarding claim 12, Junichiro ‘409 teaches wherein the stretchable electrode is patterned and directly attached to the stretchable circuit board (Figs. 1a, 1b electrode 12).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775, as applied to claim 1, further in view of Tamai ‘484 (US Pub No. 2004/0036484 – previously cited).
Regarding claim 9, Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775 teaches a moisture sensitive system (Abstract) comprising: the moisture sensitive sheet according to claim 1 (See rejection of claim 1.).
Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a processor configured to: acquire the electric property measured by the stretchable electrode of the moisture sensitive sheet; obtain a temporal change in the electric property acquired by the processor; and output an electrical signal based on the temporal change.
Tamai ‘484 teaches a moisture detection apparatus (Fig. 6 moisture detection apparatus 10 and [0060]) with a control unit (Fig. 6 control unit 30) that includes a nonvolatile memory that temporarily 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moisture sensitive system of Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775, as applied to claim 1, to include a processor as Tamai ‘484 teaches that this would aid in determining when a moisture detection sensor has exceeded an acceptable level, which would then output a warning to a care recipient or care-giver who stops the warning and acts accordingly ([0073]).
Regarding claim 10, Junichiro ‘409 teaches wherein the temporal change is caused by an amount of sweat discharged from the human body (Abstract, [0037], [0038]).
Response to Arguments
Applicant argues that O’Neil et al. ‘775 does not recite an adhesive layer is directly attached to a stretchable circuit board and configured to be adhered to a human body. Applicant mentions that Examiner baselessly asserts “the mask layer 3 of O’Neil et al. ‘775 is interpreted as part of the circuit board, as it is adhesively connected with parts below it, as mentioned in [0022].” Applicant also mentions that O’Neil et al. ‘775 does not describe any circuit board, much less a “stretchable circuit board.” Although this is true, Examiner notes how the adhesive layer of O’Neil et al. ‘775 is now combined with the humidity sensor of Junichiro ‘409. The support substrate 10 of Junichiro ‘409 comprises the adhesive 11. Junichiro ‘409 also uses a Band-Aid to attach the humidity sensor to the skin 
Applicant argues that Euliano et al. ‘538 and O’Neil et al. ‘775 fails to teach “the stretchable circuit board is formed of a single layer including a single sheet-shaped member.” However, Examiner is now rejecting the claims over Junichiro ‘409 in view of Euliano et al. ‘538 further in view of O’Neil et al. ‘775. Junichiro ‘409 teaches that the stretchable circuit board is formed of a single layer including a single sheet-shaped member. The support substrate 10 is a single layer. Although Fig. 1-b of Junichiro ’409 shows adhesive 11 is another layer on top of support substrate 10, the Abstract mentions that the support substrate 10 comprises adhesive 11, thus the support substrate 10 is a single layer. Furthermore, even if the stretchable circuit board is considered to be two layers (support substrate 10 and adhesive 11), the stretchable circuit board is still formed of support substrate 10. Claim 11 recites that “the stretchable circuit board is formed of a single layer” rather than reciting “the stretchable circuit board consists of a single layer.” “Is formed of” is open-ended, which requires the stretchable circuit board to have a single sheet-shaped member whereas “consists of” is closed-ended, which would require the stretchable circuit board to only have a single-sheet shaped member. “Is formed of” does not preclude the stretchable circuit board from having other layers. As such, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/ETSUB D BERHANU/Primary Examiner, Art Unit 3791